MR. PRESIDING JUSTICE KLUCZYNSKI delivered the opinion of the court. Defendant, William H. Brown, Jr., was convicted by a jury of the crime of armed robbery and sentenced to the penitentiary. The only contention on appeal is that the indictment returned on February 10, 1964, did not state the time and place of the offense as definitely as could be done and was, therefore, invalid as not complying with the requirements of section 111-8 (Ill Rev Stats 1963, c 38, § 111-3) of the Criminal Code then effective and applicable. The indictment did charge that the offense was committed on January 8, 1964, in the County of Cook, Illinois. No attack was made thereon prior to this appeal. The Supreme Court has disposed of such contention with finality in People v. Blanchett, 33 Ill2d 527, 212 NE2d 97 (1965). The judgment, therefore, is affirmed. Affirmed. MURPHY and BURMAN, JJ., concur.